336 So. 2d 479 (1976)
FLORIDA DEPARTMENT OF REVENUE, Appellant,
v.
ESTERO BAY DEVELOPMENT CORPORATION, Appellee.
No. 76-692.
District Court of Appeal of Florida, Second District.
July 30, 1976.
Rehearing Denied September 9, 1976.
*480 Robert L. Shevin, Atty. Gen., and Larry Levy, Asst. Atty. Gen., Dept. of Legal Affairs, Tallahassee, for appellant.
Julian Clarkson, Ft. Myers, for appellee.
PER CURIAM.
Appellant assessed certain documentary stamp taxes against appellee and recorded a tax warrant in order to claim a lien against appellee's property within the county. Appellee filed a declaratory judgment action to contest the assessment and remove the lien. We reject the appellant's contention that appellee's exclusive remedy is under the Administrative Procedure Act. Department of Revenue v. University Square, Inc., Fla.App.1st, 1976, 336 So. 2d 371. We do not reach the merits of the complaint.
AFFIRMED.
HOBSON, Acting C.J., and GRIMES and SCHEB, JJ., concur.